Case 19-12989-BFK      Doc 15    Filed 10/21/19 Entered 10/21/19 10:25:45         Desc Main
                                 Document     Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                           )
In re: Mckay Wilcox,                       )      Case No: 19-12989-BFK
       Sophia Wilcox                       )      Chapter 7
                                           )
            Debtors.                       )
_________________________________          )


                 NOTICE OF MOTION AND NOTICE OF HEARING

Mckay and Sophia Wilcox have filed a MOTION TO REDEEM.

Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

If you do not wish the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before November 12, 2019 you
or your attorney must:

        Send to the parties listed below at least 14 days written notice of a hearing,
       which may be set on any regularly-scheduled motion day of the judge assigned
       to the case. If necessary, you may obtain a list of such dates by telephone from
       the clerk’s office. The original and one copy of the notice must be filed with the
       clerk, accompanied by a motion day cover sheet, a copy of which may be
       obtained from the clerk. If you are not represented by an attorney, you may
       instead file with the clerk a written request for hearing. If you mail your request
       for hearing to the court for filing, you must mail it early enough so the court will
       receive it on or before the date stated above. The address of the clerk’s office is as
       follows:
                             Clerk of Court
                             United States Bankruptcy Court
                             200 S. Washington Street
                             Alexandria, Virginia 22314
Case 19-12989-BFK     Doc 15   Filed 10/21/19 Entered 10/21/19 10:25:45        Desc Main
                               Document     Page 2 of 3


      You will be notified by the clerk of the hearing date and will be responsible for
      sending notice of hearing to the parties listed below.

       File with the court, at the address shown above, a written response with
      supporting memorandum as required by Local Bankruptcy Rule 9013-1(H).
      Unless a written response and supporting memorandum are filed and served
      by the date specified, the Court may deem any opposition waived, treat the
      motion as conceded, and issue an order granting the requested relief without
      further notice or hearing. If you mail your response to the court for filing, you
      must mail it early enough so the court will receive it on or before the date stated
      above. You must also mail a copy to the persons listed below.

       Attend the hearing scheduled to be held on November 19, 2019 at 9:30 am in
      Courtroom I, 200 South Washington Street, Alexandria, VA 22314.
      If no timely response has been filed opposing the relief requested, the court
      may grant the relief without holding a hearing.

       A copy of any written response must be mailed to the following persons:

      United States Trustee, Region 4           Martin C. Conway
      115 South Union Street, Suite 210         Conway Law Group, PC
      Alexandria, VA 22314                      12934 Harbor Dr, Suite 107
                                                Woodbridge, VA 22192

       If you or your attorney do not take these steps, the court may decide that you do
not oppose the relief sought in the motion or objection and may enter an order granting
that relief.

October 21, 2019                                CONWAY LAW GROUP, PC

                                                /s/ Martin C. Conway
                                                Martin C. Conway (VSB No. 34334)
                                                12934 Harbor Drive, Suite 107
                                                Woodbridge, VA 22192
                                                855-848-3011
                                                571-285-3334 (facsimile)
                                                martin@conwaylegal.com
                                                Counsel for the Debtor

                                            2
Case 19-12989-BFK       Doc 15    Filed 10/21/19 Entered 10/21/19 10:25:45           Desc Main
                                  Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically via CM/ECF and
mailed, postage prepaid on October 21, 2019 to all creditors on the mailing matrix maintained by
the court and the parties in interest below:

       Sophia and Mckay Wilcox
       1358 Eisenhower Circle
       Apartment #303
       Woodbridge, VA 22191
       Debtors

       Kevin R. McCarthy
       101 Constitution Avenue, N.W., Suite 900
       Washington, DC 20001
       Trustee

       Sara A. John
       M. Richard Epps, P.C.
       605 Lynnhaven Parkway
       Virginia Beach, VA 23452
       Counsel for Gateway One Lending & Finance, LLC

                                                   /s/ Martin C. Conway
                                                   Martin C. Conway




                                               3
